TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00608-CV


                                    Bradley Smith, Appellant

                                                 v.

                                     Lorena Smith, Appellee


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-20-007149, THE HONORABLE J. ANDREW HATHCOCK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on August 17, 2022. On October 28, 2022,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by November 7, 2022, would result in the dismissal of his appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: November 17, 2022